Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 14, ‘the database’ lacks antecedent basis.


Claim Rejections - 35 USC § 103
Claim(s) 1-12, 15-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al (2019/0082988) and Day et al (2008/0139954).

1. A system for monitoring an individual for conditions indicating a possibility of occurrence of irregular heart events, comprising: a database including a plurality of combinations of at least a first signature and a second signature, a first portion of the plurality of combinations associated with a normal heartbeat and a  second portion of the plurality of combinations associated with an irregular heart event (see at least ¶25 which teaches a database which comprises, but is not limited to, extracted features, rhythm types, including normal, abnormal, etc)
a wearable heart monitor that is worn on a body of the patient, comprising: a heart sensor for generating a heart signal responsive to monitoring a beating of a heart of the individual; (see at least ¶26 of Datta)
a processor (see at least figure 1of Datta) for receiving the heart signal from the heart sensor, wherein the processor is configure to analyze the heart signal using a plurality of different processes, (at least ¶25 teaches that one or more classifiers are used, as well as one or more techniques that are executed by the processors in order to perform the methodology set forth) each of the plurality of different processes generating at least one of the first signature and the second signature, the plurality of different processes providing a unique combination including at least the first signature and the second signature for the generated heart signal; (there are a plurality of techniques that can be used, and thus a plurality of signature can be obtained by the device of Datta)
and  wherein the processor compares the unique combination with the plurality of combinations in the database, locates a combination of the plurality of combinations within the database that substantially matches the unique combination and generates a first indication if the unique combination substantially matches one of the first portion of the plurality of combinations and a second indication if the unique combination substantially matches one of the second portion of the plurality of combinations. (see at least ¶25 of Datta which teaches a database that holds extracted values of normal and abnormal heart rhythms that are used to compare with a sensed Ecg to determine if the sensed rhythm is normal or a certain type of arrhythmia.  The first indication is considered to be an absence of a warning or alert.  A second indication is not expressly taught in Datta.  However, alarms are well known in the art, see at least ¶150 of Day et al.  To use such alarm as the second indication would merely yield predictable results, such as alerting the patient to his condition.)

2. The system of Claim 1 further including an alarm for generating an alarm indication responsive to generation of the second indication. (see at least ¶150 of Day)

3. The system of Claim 1, wherein the database is located within the wearable heart monitor. (see at least ¶26 of Datta, and ¶23 which teaches that the system can be located in hand held device. To make the device (database) wearable would have been obvious since it merely would yield predictable results)

4. The system of Claim 1, wherein the first signature and the second signature comprise features of the heart signal, the features of the heart signal comprising time-bandwidth product features and topological features. (see at least ¶25,30-41 of Datta)

5. The system of Claim 1, wherein the first signature and the second signature comprise features of the heart signal, the features of the heart signal comprising at least two features from the group consisting of time-bandwidth product features, non-linear features, topological features and dynamical invariants. (see at least ¶30-41 of Datta)

6. The system of Claim 1, wherein the first signature and the second signature comprise features of the heart signal, the features of the heart signal comprising at least three features from the group consisting of topological features, chaotic features, catastrophe features, time domain features, frequency domain features, time-frequency domain features, and non-linear features. (see at least ¶30-41 of Datta)


7. The system of Claim 6, wherein the topological features and the chaotic features comprise at least one of embedded dimensions of an attractor, fractional attractor dimensions, Correlation dimensions, Lyapunov exponent, Kolmogorov Entropy, Mutual Information, a proper delay for an attractor dimension, spectral density as a function of frequency, nonlinear chaotic measures, and a horizon for predictability. (see at least ¶41 of Datta which teaches power spectral density)

8. The system of Claim 6, wherein the time-domain features comprise at least one of direct measurement of RR intervals, measurements of differences between RR intervals, a mean of all RR intervals, a standard deviation of all RR intervals, a square root of a mean of squares of differences between adjacent RR intervals and standard deviation of differences between adjacent RR intervals. (see at least ¶33,39,41 of Datta)

9. The system of Claim 6, wherein the frequency domain features comprise low frequency band power spectral density features, high frequency band power spectral density features, very low frequency band power spectral density features, and ratio of low frequency band and high frequency band power spectral density. (see at least ¶41,37 of Datta)

10. The system of Claim 6, wherein the time-frequency domain features comprise maximum amount of energy in a time window, minimum amount of energy in the time window, difference between maximum and minimum amount of energy between time windows, standard deviation between energy of time windows, total energy of a signal in a low frequency band, total energy  of a signal in a high frequency band, average energy of a signal in a very low frequency band, average energy of a signal in a low frequency band, and average energy of a signal in a high frequency band. (see at least ¶41 of Datta)

11. The system of Claim 6, wherein the nonlinear features comprise at least one of a Poincare plot of a correlation between successive RR intervals in the heart signal and quantified long- range correlations generated by Detrended Fluctuation Analysis. (see at least ¶33 of Datta which teaches Poincare plot)

12. The system of Claim 1, where the processor selects an optimal number of features comprising the at least two features to provide a best classification accuracy for a combination of the at least first signature and the second signature. (it is considered to be obvious that many features be used, since it would improve the results of the analysis in a predictable manner.)


15. A method for monitoring an individual for conditions indicating a possibility of occurrence of irregular heart events, comprising:
storing a plurality of combinations of at least a first signature and a second signature, a first portion of the plurality of combinations associate with a normal heartbeat and a second
portion of the plurality of combinations associated with an irregular heart event; (see at least ¶25 of Datta which teaches a database which comprises, but is not limited to, extracted features, rhythm types, including normal, abnormal, etc)

generating a heart signal using a heart sensor within a wearable heart monitor responsive to monitoring a beating of a heart of the individual; (see at least ¶26of Datta)
receiving the heart signal from the heart sensor at a processor;
analyzing the heart signal at the processor using a plurality of different processes;
generating at least one of the first signature and the second signature at each of the plurality of different processes, the plurality of different processes providing a unique combination including at least the first signature and the second signature for the generated heart signal; (at least ¶25 teaches that one or more classifiers are used, as well as one or more techniques that are executed by the processors in order to perform the methodology set forth)
comparing the unique combination with the plurality of combinations in the database;  locating a combination of the plurality of combinations within the database that substantially matches the unique combination; and generating a first indication if the unique combination substantially matches one of the first portion of the plurality of combinations and a second indication if the unique combination substantially matches one of the second portion of the plurality of combinations. (see at least ¶25 of Datta which teaches a database that holds extracted values of normal and abnormal heart rhythms that are used to compare with a sensed Ecg to determine if the sensed rhythm is normal or a certain type of arrhythmia.  The first indication is considered to be an absence of a warning or alert.  A second indication is not expressly taught in Datta.  However, alarms are well known in the art, see at least ¶150 of Day et al.  To use such alarm as the second indication would merely yield predictable results, such as alerting the patient to his condition.)


16. The method of Claim 15 further including generating an alarm indication responsive to generation of the second indication. (see at least ¶150 of Day)

17. The method of Claim 15, wherein the first signature and the second signature comprise features of the heart signal, the features of the heart signal comprising at least two features from the group consisting of time-bandwidth product features; topological features, chaotic features, catastrophe features, time domain features, frequency domain features, time-frequency domain  features, and non-linear features. (see at least ¶25,30-41 of Datta)

18. The method of Claim 17, wherein the topological features and the chaotic features comprise at least one of embedded dimensions of an attractor, fractional attractor dimensions, Correlation dimensions, Lyapunov exponent, Kolmogorov Entropy, Mutual Information, a proper delay for an attractor dimension, spectral density as a function of frequency, nonlinear  chaotic measures, and a horizon for predictability. (see at least ¶41 of Datta which teaches power spectral density)

19. The method of Claim 17, wherein the time-domain features comprise at least one of direct measurement of RR intervals, measurements of differences between RR intervals, a mean of all RR intervals, a standard deviation of all RR intervals, a square root of a mean of squares of differences between adjacent RR intervals and standard deviation of differences between adjacent RR intervals. (see at least ¶33,39,41 of Datta)


20. The method of Claim 17, wherein the frequency domain features comprise low frequency band power spectral density features, high frequency band power spectral density features, very low frequency band power spectral density features, and ratio of low frequency band and high frequency band power spectral density. (see at least ¶41,37 of Datta)

21. The method of Claim 17, wherein the time-frequency domain features comprise maximum amount of energy in a time window, minimum amount of energy in the time window, difference between maximum and minimum amount of energy between time windows, standard deviation between energy of time windows, total energy of a signal in a low frequency band, total 
energy of a signal in a high frequency band, average energy of a signal in a very low frequency band, average energy of a signal in a low frequency band, and average energy of a signal in a high frequency band. (see at least ¶41 of Datta)

22. The method of Claim 17, wherein the nonlinear features comprise at least one of a Poincare plot of a correlation between successive RR intervals in the heart signal and quantified long-range correlations generated by Detrended Fluctuation Analysis. (see at least ¶33 of Datta which teaches Poincare plot)

23. The method of Claim 15 further comprising selecting an optimal number of features comprising the at least two features to provide a best classification accuracy for a combination of the at least first signature and the second signature. (it is considered to be obvious that many features be used, since it would improve the results of the analysis in a predictable manner.)


Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al (2019/0082988) and Day et al (2008/0139954) and Sirendi et al (2021/0353166).

25. A system for monitoring an individual for conditions indicating a possibility of occurrence of sudden cardiac death, comprising: a database including a plurality of combinations of at least a first signature and a second signature, a first portion of the plurality of combinations associated with a normal heartbeat and a  second portion of the plurality of combinations associated with an indication of a possibility of sudden cardiac death; (see at least ¶25 of Datta which teaches a database which comprises, but is not limited to, extracted features, rhythm types, including normal, abnormal, etc.  Datta is silent as to sudden cardiac death.  However, Sirendi teaches a device which predicts sudden cardiac death, see at least figure 2a and ¶81.  To predict sudden cardiac death with the device of Data would have been obvious since it would merely yield predictable results.)
a wearable heart monitor that is worn on a body of the patient, comprising: a heart sensor for generating a heart signal responsive to monitoring a beating of a heart of the individual; (see at least ¶26 of Datta)
a processor for receiving the heart signal from the heart sensor, wherein the processor is configure to analyze the heart signal using a plurality of different processes, each of the plurality of different processes generating at least one of the first signature and the second signature, the plurality of different processes providing a unique combination including at least the first signature and the second signature for the  generated heart signal, the first signature comprising a time-bandwidth product feature and the second signature comprising topological features; (at least ¶25 teaches that one or more classifiers are used, as well as one or more techniques that are executed by the processors in order to perform the methodology set forth; there are a plurality of techniques that can be used, and thus a plurality of signature can be obtained by the device of Datta)
wherein the processor compares the unique combination with the plurality of combinations in the database, locates a combination of the plurality of combinations within the database that substantially matches the unique combination and generates a  first indication if the unique combination substantially matches one of the first portion of the plurality of combinations and a second indication if the unique combination substantially matches one of the second portion of the plurality of combinations; and an alarm for generating an alarm indication responsive to generation of the second indication.  (see at least ¶25 of Datta which teaches a database that holds extracted values of normal and abnormal heart rhythms that are used to compare with a sensed Ecg to determine if the sensed rhythm is normal or a certain type of arrhythmia.  The first indication is considered to be an absence of a warning or alert.  A second indication is not expressly taught in Datta.  However, alarms are well known in the art, see at least ¶150 of Day et al.  To use such alarm as the second indication would merely yield predictable results, such as alerting the patient to his condition.)


26. The system of Claim 25, wherein the database is located within the wearable heart monitor. (see at least ¶26 of Datta, and ¶23 which teaches that the system can be located in hand held device. To make the device (database) wearable would have been obvious since it merely would yield predictable results)


27. The system of Claim 25, where the processor selects an optimal number of features comprising the at least two features to provide a best classification accuracy for a combination of the at least first signature and the second signature. (it is considered to be obvious that many features be used, since it would improve the results of the analysis in a predictable manner.)


Claim(s) 28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al (2019/0082988) and Day et al (2008/0139954) and Sirendi et al (2021/0353166) and Yin et al (2019/0374160).

28. The system of Claim 27 further including a multilayer perceptron neural network for selecting the optimal number of features. (Datta is silent as to such neural network.  However, perception neural networks are well known in the art, see at least ¶43 of Yin.  It would have been obvious to use such with the device of Datta since it would merely yield predictable results)

29. The system of Claim 27, wherein the processor implements a k-nearest neighbor algorithm for selecting the optimal number of features.  (Datta is silent as to such neural network.  However, k-nearest neighbor neural networks are well known in the art, see at least ¶43 of Yin.  It would have been obvious to use such with the device of Datta since it would merely yield predictable results)



Claim(s) 13,14,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al (2019/0082988) and Day et al (2008/0139954) and Yin et al (2019/0374160)

13. The system of Claim 12 further including a multilayer perceptron neural network for selecting the optimal number of features.  (Datta is silent as to such neural network.  However, perception neural networks are well known in the art, see at least ¶43 of Yin.  It would have been obvious to use such with the device of Datta since it would merely yield predictable results)

14. The system of Claim 12, wherein the processor implements a k-nearest neighbor algorithm for selecting the optimal number of features.  (Datta is silent as to such neural network.  However, k-nearest neighbor neural networks are well known in the art, see at least ¶43 of Yin.  It would have been obvious to use such with the device of Datta since it would merely yield predictable results)

24. The method of Claim 23, wherein the step of selecting further comprises selecting the optimal number of features using a k-nearest neighbor algorithm. (Datta is silent as to such neural network.  However, k-nearest neighbor neural networks are well known in the art, see at least ¶43 of Yin.  It would have been obvious to use such with the device of Datta since it would merely yield predictable results)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792